Citation Nr: 9928789	
Decision Date: 10/05/99    Archive Date: 10/15/99

DOCKET NO.  97-24 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for lumbar disc herniation 
with sciatica.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel


INTRODUCTION

The veteran had active service from November 1990 to March 
1996.

This matter came before the Board of Veterans' Appeals 
(Board), on appeal from a rating decision by the Cleveland, 
Ohio, Department of Veterans Affairs (VA) Regional Office 
(RO).  The case was transferred to the Winston-Salem, North 
Carolina RO after it was learned that the veteran had moved 
to that area of the country.  In July 1998 the case was 
remanded for further evidentiary development.    


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO. 

2.  No current lumbar pathology is shown to be related to 
service.   


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
service connection for lumbar disc herniation with sciatica.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1995). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records are negative for 
complaints, symptoms or findings regarding a back condition.  
He was found unfit for further active service by a medical 
board following a right knee injury resulting in a right 
medial meniscus tear and a repair which was performed in July 
1995.  He was separated from active service with severance 
pay in March 1996.  

April 1996 VA general medical and orthopedic examination 
reports are negative for complaints, symptoms or findings 
regarding a lumbar disc problem.  

A July 1996 examination report from Michael M. Lew, M.D., 
states that the veteran's service-connected right leg was 
almost one half inch shorter than his left.  He complained of 
pain in the left lower lumbar spine area.  X-rays of the 
spine were negative for any abnormalities.  The impression 
was that the majority of the veteran's problem was sciatic in 
nature, possibly from dynamic compression of the L5-S1 nerve 
root from a leg length discrepancy.  He felt that it could 
also be due to a herniated nucleus pulposus at L5-S1.  A 
September 1996 magnetic resonance imaging spectroscopy (MRI) 
revealed a very large L5-S1 disc impinging on the left nerve 
root in the foramen and a smaller L4-L5 central disc 
protrusion.

During his hearing before a member of the Board in April 1998 
the veteran testified that he played sports and never had any 
knee or back problems before the service.  He first started 
having back problems in service in August 1995 after his knee 
surgery while he was on crutches.  He fell on his left side 
while using his crutches.  He noticed problems with his left 
side the next day.  He was given no treatment for it.  He was 
discharged from active service shortly thereafter.  He 
complained to the VA about a month after his separation but 
the doctor did not even answer his questions.  He testified 
that he saw Dr. Lew who told him that he had a herniated disc 
and advised surgery.  He was treated by Dr. Monbarren, a 
chiropractor, for about a year.  The treatment helped but he 
still could not do certain things.  The veteran testified 
that he was told that his leg shortening was hereditary.  He 
found it hard to believe that the severity of his back was 
caused by his leg shortening.  He stated that he had had that 
all his life and all of a sudden it started causing him a 
problem.  He had submitted a claim for it because he thought 
that it aggravated his knee and back.  It was never a problem 
in service.  The veteran submitted a note by which he 
withdrew the issue of service connection for shortening of 
his leg.

An orthopedic examination report by Nash Orthopedic 
Associates, P.A., states that the veteran had lumbar 
discogenic syndrome and a leg length discrepancy.  The report 
specifically states that his fall while using crutches in 
service had nothing to do with his degenerative disc disease 
of the back.  The report does not link his leg length 
discrepancy to his active service.

Analysis

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (1998). In March 1995, the 
United States Court of Veterans Appeals issued its decision 
in Allen v. Brown, 7 Vet.App. 439 (1995), the Court held that 
where a veteran's service-connected disability causes an 
increase in, but is not the proximate cause of, a nonservice 
connected disability, the veteran is entitled to service 
connection for that incremental increase in severity 
attributable to the service-connected disability. Id. at 448. 

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999); Robinette v. Brown, 8 Vet. App. 69, 75 (1995); King 
v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza, 7 Vet. App. 498, 504 (1995).  Where the 
determinative issue involves a medical diagnosis, there must 
be competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

In the instant case the veteran has furnished no medical 
evidence that links his back condition directly to his active 
service, or secondary to his service-connected knee 
disability.  Although he testified that he believes that his 
back condition is related to a fall he incurred in service, 
he has submitted no medical evidence to substantiate his 
claim.  While the veteran is competent to provide an account 
of his symptoms, "the capability of a witness to offer such 
evidence is different from the capability of a witness to 
offer evidence that requires medical knowledge".  Espiritu v. 
Derwinski, 2 Vet.App. 492, 494 (1992).  In fact, the February 
1999 orthopedic examination report specifically states that 
the veteran's degenerative disc disease is not related to his 
in-service fall.  The report appears to indicate that the 
back condition may be related to leg shortening, a condition 
for which the veteran is not service-connected and for which 
he does not have a pending claim.  

Although where claims are not well grounded the VA does not 
have a statutory duty to assist the claimant in developing 
facts pertinent to the claim, the VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete the application.  This obligation depends upon 
the particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claims.  Robinette v. Brown, 8 Vet.App. 69 (1995)

In this case, the RO fulfilled its obligation under § 5103 
(a) in the June 1997 statement of the case and in the March 
1999 supplemental statement of the case in which the 
appellant was informed that the reason for the denial of the 
claim was that there was no evidence of the disorders during 
service or medical evidence of a link between service and any 
current back condition.  Furthermore, by this decision, the 
Board is informing the appellant of the evidence which is 
lacking and that is necessary to make the claim well 
grounded.


ORDER

The appeal of the issue of entitlement to service connection 
for lumbar disc herniation with sciatica is denied. 



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

